Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendments submitted on 2/26/2021 include amendments to the claims. Claims 1, 3-6, 8-15 are pending. Claims 1, 3-6, 9 have been amended. Claims 2 and 7 have been cancelled. Claim 15 has been newly added. Claims 13-14 remain withdrawn.
Response to Arguments
Applicant's arguments filed 2/26/2021 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments that none of the references teach that the first tubular portion receives the treatment liquid shaken off from the substrate in a first treatment, the second tubular portion receives the treatment liquid shaken off from the substrate in a second treatment, the second tubular portion being connected to an upper side of the first tubular portion, and a relative movement mechanism that relatively moves the cup part in the vertical direction with respect to the substrate holder to stop, stops the cup part at each of a first relative position where the first tubular portion surrounds the substrate held by the substrate holder in the first treatment, and stops the cup part at a second relative position where the second tubular portion surrounds the substrate held by the substrate holder in the second treatment; wherein the cup part has an inner peripheral surface including a first inner peripheral surface of the first tubular portion and a second inner peripheral surface of the second tubular portion, and the inner peripheral surface of the cup part has a shape in which the treatment liquid received by the second inner peripheral surface flows down along the second inner peripheral surface and the first inner peripheral surface in this order in the second treatment: Izumi et al. teaches a processing unit 3a, 3b that supplies a treatment liquid to the substrate W .

Claim Objections
Claim objections have been withdrawn based on the amendments to the claims.

Claim Rejections - 35 USC § 112
Claim rejections under 35 USC 112 withdrawn based on the amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 8, 12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Izumi et al. (JPH11168078A).
Regarding claim 1, Izumi et al. teaches a substrate processing apparatus for treating a substrate (see abstract), the substrate processing apparatus comprising: a substrate holder 1 that holds a substrate W in a horizontal posture, and rotates around a rotation axis parallel to a vertical direction; a rotary drive unit 20 that rotates the substrate holder 1; a cup part 6 having a first tubular portion 62a and a second tubular portion 61, being formed each in a tubular shape capable of surrounding the substrate W held by the substrate holder 1, the first tubular portion 62a connected on one side in the vertical direction to the second tubular portion 61; a processing unit 3a, 3b that supplies a treatment liquid to the substrate W held by the substrate holder 1 to treat the substrate W; wherein the cup part 6 has an inner peripheral surface including a first inner peripheral surface of the first tubular portion 62a and a second inner peripheral surface of the second tubular portion 61, being formed each in a tubular shape 
Regarding claims 3-4, Izumi et al. teaches the limitations of claim 1. Izumi et al. also teaches in figures 1, 4-5 that the second tubular portion 61 is connected to an upper side of the 
Regarding claim 8, Izumi et al. teaches the limitations of claim 1. Izumi et al. also teaches in page 5 of the translation that the rotary drive unit 20 is capable of rotating the substrate holder 1 at different speeds when positioned at the first relative position HI and the second relative position H2; therefore, it follows that the rotary drive unit is capable of rotating the substrate holder at a higher speed when the cup part 6 is positioned at the second relative position H2 than when the cup part 6 is positioned in the first relative position HI.
Regarding claim 12, Izumi et al. teaches the limitations of claim 1. Izumi et al. also teaches in figure 6 that the cup part 6 includes a third tubular portion (see top edge of reference number 6) that is connected to one side of the second tubular portion 61 in the vertical direction while being formed to be able to surround the substrate W, and the relative movement mechanism 7 relatively is capable of moving the cup part 6 in the vertical direction with respect to the substrate holder 1 to stop the cup part 6 at a third relative position H3 where the third tubular portion surrounds the substrate W held by the substrate holder 1.
Regarding claim 15, Izumi et al. teaches the limitations of claim 1. Izumi et al. also teaches in figure 1 and page 4 of the translation that a lower cup part 55 is disposed below the cup part 6 and is configured to recover the treatment liquid in the first and second treatments with a same drainage pipe 56.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Izumi et al. (JPH11168078A) as applied in claim 1 in view of Tokuri (JP2006147673A).
Regarding claim 6, Izumi et al. teaches the limitations of claim 1. Izumi et al. does not explicitly teach that the inner peripheral surface of the first tubular portion is more hydrophilic than an inner peripheral surface of the second tubular portion. Tokuri teaches a substrate processing apparatus (see abstract) and that a hydrophilic inner peripheral surface of a cup part 24 may be disposed vertically adjacent a hydrophobic inner peripheral surface of the cup part 24 allowing for a reduction in fluid rebounding off the inner surface of the cup part 24 (see figure 2 and pages 5-6 of the translation). Since both Izumi et al. and Tokuri teach substrate processing apparatuses it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the inner peripheral surface of the first tubular portion may be more hydrophilic than an inner peripheral surface of the second tubular portion in the system by Izumi et al. so as to allow for a reduction in fluid rebounding off the inner surface of the cup part as shown to be known and conventional by Tokuri.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Izumi et al. (JPH11168078A). Izumi et al. fails to teach disclose all of the limitations of claims 5 and 9, including the following limitations of independent claim 9: “the control unit performs the first treatment of supplying the treatment liquid to the substrate rotating while causing the cup part to stop at the first relative position, and the second treatment of removing the liquid on a surface of the substrate by rotating the substrate while causing the cup part to stop at the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TINSAE B AYALEW/EXAMINER, Art Unit 1711